DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1 and 9 are amended
Claims 14-21 are new

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 20170053732 A1) in view of Kosaka et al. (US 20130027163 A1) and further in view of Lee (US 20180061550 A1).
Regarding Claim 1:
Moon teaches that a coil component comprising: 
a magnetic element body (10, Fig. 1; para 0040) made of a composite material containing magnetic powder and resin material (see para 0071), {see below for “i” the magnetic powder including a body part made of a metal magnetic material and an insulating coat that covers a surface of the body part, the insulating coat being made of a different insulating material from the resin material} 5the magnetic element body having first and second surfaces (S1, S2; Drawing: 1) 
a coil conductor (20, Fig. 1; para 0027) embedded in the magnetic element 
body; and 
an external terminal (31) connected to the coil conductor and exposed on the first surface of the magnetic element 10body, 
wherein the second surface of the magnetic element 
body is free from the external terminal (construed From Drawing: 1), and 
Moon does not teach that wherein the first surface is greater in surface 
roughness than the second surface, as claimed. 
However, Kosaka disclose in paragraph 0013 or claim 5 that a surface roughness (Rz2) of a second surface contacting with the core is larger than a surface roughness (Rz1) of the first surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify the Moon in view of Kosaka to have each of the first and third surface is greater in surface roughness than each of the second and fourth surfaces so the efficiency of radiating heat generated by the coil and the core can be improved (para 0012).
As indicated “i” above, the modified Moon does not teach the above limitations.
However, Lee teaches that a magnetic element body made of a composite material containing magnetic powder and resin material (60, Fig. 3; para 0050 )the magnetic powder including a body part (50, Fig. 1; para 0050) made of a metal magnetic material (61-63, Fig. 3; para 0050) and an insulating coat (65b, Fig. 3; para 0055) that covers a surface of the body part (construed from Fig. 3), the insulating coat being made of a different insulating material (see para 0051-0052) from the resin material (60).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify the Moon in view of Lee to have ” the magnetic powder including a body part made of a metal magnetic material and an insulating coat that covers a surface of the body part, the insulating coat being made of a different insulating material from the resin material to provide a magnetic composition capable of securing high efficiency and inductance by reducing eddy current loss when used to form a body of an inductor (para 0009).


    PNG
    media_image1.png
    407
    494
    media_image1.png
    Greyscale


Drawing: 1, an annotated version of Fig. 1

Regarding Claim 2:
As applied to claim 1, Moon teaches wherein the magnetic element body has a substantially rectangular parallelepiped shape (construed from Fig. 1),
wherein the first and second surfaces are 20substantially perpendicular to each other, 
wherein the magnetic element body further includes a 
third surface (S3, Drawing: 1) positioned on a side opposite to the first 
surface, a fourth surface (S4, Drawing: 1) positioned on a side opposite to 
the second surface, and fifth (S5, Drawing: 1) and sixth surfaces (S6, Drawing: 1) which are 25substantially perpendicular to the first to fourth surfaces and positioned on mutually opposite sides, 
wherein the external terminal includes a first external terminal (31) connected to one end of the coil conductor and a second external terminal (32) connected to other 
5end of the coil conductor, 

wherein the second external terminal is exposed on 10the first and sixth surfaces without being exposed on the second, third, fourth, and fifth surfaces (construed from Fig. 1).  

Regarding Claim 3:
As applied to claim 2, Moon teaches a dimension (W2, Drawing: 1) of each of the first and second 15terminal electrodes in a direction perpendicular to the second and fourth surfaces is smaller than a dimension (W1, Drawing: 1) of the magnetic element body in a same direction (construed from Drawing: 1)

Regarding Claim 4:
As applied to claim 2, Moon teaches a coil axis (see Drawing: 1) of the coil conductor is perpendicular to the second and fourth surfaces. 

Regarding Claim 5:
As applied to claim 1, Moon teaches that the magnetic powder is made of a metal magnetic material whose surface is insulation-coated (see para 0033).  

Regarding Claim 6:
As applied to claim 1, Moon teaches that the coil conductor is made of copper (Cu), (see para 0035) and the external terminal contains nickel (Ni) and tin (Su) (see para 0082).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jeong (US 20160351314 A1).
Regarding Claim 9:
Moon teaches that a coil component comprising: 
a magnetic element body (10, Fig. 1; para 0040) containing magnetic powder 
see para 0033);  
a coil conductor (20, Fig. 1; para 0027) embedded in the magnetic element 
body; 
a first external terminal (32) connected to one end of the 
coil conductor; and 
a second external terminal (31) connected to other end of 
5the coil conductor, 
wherein magnetic element body includes: 
first (S1, Drawing: 1) and third surfaces (S3, Drawing: 1) substantially parallel with a coil axis (see Drawing: 1) of the coil conductor and positioned on 
mutually opposite sides; and  
10second (S2, Drawing: 1) and fourth surfaces (S2, Drawing: 1) substantially perpendicular to the coil axis and positioned on mutually 
opposite sides, 
wherein the first and second external terminals are exposed on the first surface without exposed on the second, 15third, and fourth surfaces.
Moon does not teach that the first surface has a plurality of recesses, an inner wall of the recesses being coated by the insulating material such that the recesses are not filled by the insulating material as claimed. 
	However, Jeong teaches that the first surface has a plurality of recesses (75-76, Fig. 7; para 0070), an inner wall of the recesses being coated by the insulating material (see claim 18, para 0049) such that the recesses are not filled by the insulating material (construed from Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Jeong to have the first surface has a plurality of recesses, an inner wall of the recesses being coated by the insulating material such that the recesses are not filled by the insulating material to improve a role of blocking a current path between the external electrodes (para 0049).

Regarding Claim 10:
 Moon teaches that wherein magnetic element body further includes: 
a first edge (E1, see Drawing: 1) defining a boundary between the 
first and second surfaces; and 
a second edge (E2, see Drawing: 1) defining a boundary between the 
first and fourth surfaces, and    
wherein each of the first and second external terminals is arranged apart from the first and second edges so that each of the first and second edges is free from the first and second external terminals (construed from Drawing: 1).  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jeong and further in view of Kosaka (US 20130027163 A1).
Regarding Claim 11:
As applied to claim 10, the modified Moon does not teach that wherein each of the first and third surface is greater in surface roughness than each of the second and fourth surfaces, as claimed.
	However, Kosaka disclose in paragraph 0013 or claim 5 that a surface roughness (Rz2) of a second surface contacting with the core is larger than a surface roughness (Rz1) of the first surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify the combination of Moon and Jeong in view of Kosaka to have each of the first and third surface is greater in surface roughness than each of the second and fourth surfaces so the efficiency of radiating heat generated by the coil and the core can be improved (para 0012).

Regarding Claim 12:
As applied to claim 11, the modified Moon, Tanaka and Kosaka further teach that magnetic element body further includes fifth (S5, Drawing: 1) and sixth surfaces (S6, Drawing: 1) substantially perpendicular to the first to fourth surfaces and positioned on mutually opposite sides, and 
see Kosaka’s para 0013).  

Regarding Claim 13:
As applied to claim 12, the modified Moon teaches that wherein magnetic element body further includes: 
a third edge (E3, see Drawing: 1) defining a boundary between the 
first and fifth surfaces; and 
a fourth edge (E4, see Drawing: 1) defining a boundary between the 
25first and sixth surfaces, and  WASHIZU & ASSOCIATES (TDK18034US) YLF, P.C. (WASH7152)36 
wherein the first external terminal is further exposed on the fifth surface so that a part of the third edge is covered with the first external terminal, and 
wherein the second external terminal is further 5exposed on the sixth surface so that a part of the fourth edge is covered with the second external terminal.

This is a separate rejection to claim 1 and new claims 14 and 16 with another references.
Claims 1, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Kosaka and further in view of Shin (US 20140002221 A1).
Regarding Claim 1:
Moon teaches that a coil component comprising: 
a magnetic element body (10, Fig. 1; para 0040) made of a composite material containing magnetic powder and resin material (see para 0071), {see below for “i” the magnetic powder including a body part made of a metal magnetic material and an insulating coat that covers a surface of the body part, the insulating coat being made of a different insulating material from the resin material} 5the magnetic element body having first and second surfaces (S1, S2; Drawing: 1) 
a coil conductor (20, Fig. 1; para 0027) embedded in the magnetic element 
body; and 
an external terminal (31) connected to the coil conductor and exposed on the first surface of the magnetic element 10body, 

body is free from the external terminal (construed From Drawing: 1), and 
Moon does not teach that wherein the first surface is greater in surface 
roughness than the second surface, as claimed. 
However, Kosaka disclose in paragraph 0013 or claim 5 that a surface roughness (Rz2) of a second surface contacting with the core is larger than a surface roughness (Rz1) of the first surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify the Moon in view of Kosaka to have each of the first and third surface is greater in surface roughness than each of the second and fourth surfaces so the efficiency of radiating heat generated by the coil and the core can be improved (para 0012).
As indicated “i” above, the modified Moon does not teach the above limitations.
However, Shin teaches that a magnetic element body made of a composite material containing magnetic powder and resin material (10, Fig. 2; para 0043 ) the magnetic powder including a body part (10, Fig. 1; para 0050) made of a metal magnetic material (12, Fig. 2; para 0043) and an insulating coat (13, Fig. 3; para 0052,0057) that covers a surface of the body part (construed from Fig. 3), the insulating coat being made of a different insulating material (see para 0060) from the resin material (10).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify the Moon in view of Shin to have the magnetic powder including a body part made of a metal magnetic material and an insulating coat that covers a surface of the body part, the insulating coat being made of a different insulating material from the resin material to provide a power inductor capable of implementing maximum capacitance simultaneously with reducing material loss through insulation (para 0020).

Regarding Claim 14:
As applied to claim 1, the modified Moon teaches that wherein the magnetic powder) is exposed on (construed from Shin’s Fig. 3C) the second surface (upper surface of 10 in Shin’s Fig. 3C), and wherein the body part of the magnetic powder exposed on the second surface is covered with the insulating coat (13, Shin’s Fig. 3) so as not to expose the body part on the second surface.

Regarding Claim 16:
As applied to claim 1, the modified Moon teaches that wherein the body part of the magnetic powder is not exposed (construed from Shin’s lower part of 10 in Fig. 3C) on the first surface ((lower surface of 10 in Shin’s Fig. 3C).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moon  in view of Kosaka in view of Shin and further in view of Jeong (US 20160351314 A1).
Regarding Claim 15:
As applied to claim 1, Moon does not teach that the first surface of the magnetic element body includes a plurality of recesses, and wherein an inner wall of each of the recesses is covered with the insulating coat, as claimed. 
	However, Jeong teaches that the first surface has a plurality of recesses (75-76, Fig. 7; para 0070), and wherein an inner wall of each of the recesses is covered with the insulating coat (see claim 18, para 0049).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Jeong to have the first surface of the magnetic element body includes a plurality of recesses, and wherein an inner wall of each of the recesses is covered with the insulating coat to improve a role of blocking a current path between the external electrodes (para 0049).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moon  in view of Kosaka in view of Shin in view of Jeong and further in view of Satake (US 20090251272 A1).
Regarding Claim 17:
As applied to claim 1, the modified Moon does not teach that the insulating coat 
comprises an inorganic material.
	However, Satake discloses in paragraph 0040 that insulating binder coating the magnet powder, various inorganic insulating materials, for example, silicon oxide and the like.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Satake to have the insulating coat comprises an inorganic material to provide a high permeability magnet powder, and a coil element (para 0039).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jeong and further in view of Satake.
Regarding Claim 18:
As applied to claim 9, the modified Moon teaches that the magnetic element body further contains a resin material (see Moon’s para 0071).
The modified Moon does not teach that the insulating coat comprises an inorganic material, as claimed.
	However, Satake discloses in paragraph 0040 that insulating binder coating the magnet powder, various inorganic insulating materials, for example, silicon oxide and the like.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to modify Moon in view of Satake to have the insulating coat comprises an inorganic material to provide a high permeability magnet powder, and a coil element (para 0039).

Regarding Claim 19:
As applied to claim 18, the modified Moon teaches that the resin material is exposed on the first surface outside the recesses (see Jeong’s Fig. 7), and wherein the inorganic material (see Satake’s para 0040) is exposed on the inner wall of the recesses (75-76, Jeong’s Fig. 7).

Regarding Claim 20:
Moon teaches that the magnetic powder is exposed on the second and fourth surfaces (upper and right surface of 10 in Shin’s Fig. 3C), and wherein the metal magnetic material of the magnetic powder exposed on the second and fourth surfaces is covered with the inorganic material so as not to expose the metal magnetic material on the second and fourth surfaces (construed from Shin’s Fig. 3C).

Regarding Claim 21:
As applied to claim 18, the modified Moon teaches that the metal magnetic material of the magnetic powder is not exposed on the first surface (construed from Shin’s lower part of 10 in Fig. 3C).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837